UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 2, 2007 Modine Manufacturing Company (Exact name of registrant as specified in its charter) Wisconsin 1-1373 39-0482000 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1500 DeKoven Avenue, Racine, Wisconsin 53403 Address of principal executive offices Zip Code Registrant's telephone number, including area code: (262) 636-1200 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 INFORMATION TO BE INCLUDED IN THE REPORT Item 2.02 Results of Operations and Financial Condition On May 2, 2007, Registrant issued a press release announcing the results of operations and financial condition for the fourth quarter and fiscal year ended March 31, 2007.The text of that release and financial statements are attached hereto as Exhibit 99.1. During a conference call scheduled to be held at 10:00 a.m. EDT on May 2, 2007, the Company’s President and Chief Executive Officer, David B. Rayburn, and Executive Vice President, Finance and Chief Financial Officer, Bradley C. Richardson, will discuss the Company’s results for the quarter and fiscal year ended March 31, 2007.The slide presentation for the conference call is included as Exhibit 99.2 to this report. Item 9.01 Financial Statements and Exhibits (c) Exhibits The following exhibits are being furnished herewith: 99.1 Press Release dated May 2, 2007 announcing the results of operations and financial condition for the fourth quarter and fiscal year ended March 31, 2007. 99.2 Slide presentation. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Modine Manufacturing Company By: /s/ D.B. Rayburn D.B. Rayburn President and Chief Executive Officer By: /s/ D.R. Zakos D.R. Zakos Vice President, General Counsel and Secretary Date:May 2, 2007 3 Exhibit No. Description 99.1 Press Release dated May 2, 2007 announcing the results of operations and financial condition for the fourth quarter and fiscal year ended March 31, 2007. 99.2 Slide presentation. 4
